United States Court of Appeals
                                  For the First Circuit
No. 11-2347

                                 UNITED STATES OF AMERICA,

                                              Appellee,

                                                  v.

                                   ANGEL AYALA-VAZQUEZ,

                                        Defendant, Appellant.

No. 12-1540

                                 UNITED STATES OF AMERICA,

                                              Appellee,

                                                  v.

                                 LUIS XADIEL CRUZ-VAZQUEZ,

                                        Defendant, Appellant.


                                             Before
                                  Thompson, Baldock,* and Lipez,
                                         Circuit Judges.


                                       ORDER OF COURT
                                       Entered: May 2, 2014

       The court's April 30, 2014 opinion is withdrawn and the judgment dated April 30, 2014 is
vacated. See the new opinion and judgment of even date.

                                                       By the Court:
                                                       /s/ Margaret Carter, Clerk


cc: Mr. Barrios, Ms. Castellon-Miranda, Mr. Lang, Mr. Diamond, Ms. Gonzalez-Rivera, Mr.
Henwood, Ms. Hernandez-Vega, Mr. Klumper, Ms. Rodriguez, Mr. Nazario-Briceno & Mr. Perez-
Sosa.


       *
           Of the Tenth Circuit, sitting by designation.